Citation Nr: 1442148	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  10-42 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a compensable initial rating for erectile dysfunction.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran had active duty service from November 1966 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Cleveland, Ohio.  The Veteran timely appealed.   

In May 2014, the Veteran had a videoconference hearing before the undersigned.  The hearing transcript is associated with the record.  The record was held open for 60 days so that the Veteran could obtain additional evidence in support of his claim.  A careful review of the electronic record (efolder) within the Virtual VA and Veterans Benefit Management System (VMBS) shows that no additional evidence has been received.

The Veteran submitted a July 2014 statement, which the agency of original jurisdiction has not previously considered.  Review of the statement shows that it is essentially cumulative of evidence previously of record as a lay statement concerning penile deformity.  The Board may consider it in the first instance.  See 38 C.F.R. § 20.1304(c).


FINDING OF FACT

The Veteran's erectile dysfunction is not manifested by penile deformity.
	

CONCLUSION OF LAW

The criteria establishing an initial compensable evaluation for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.115b, Diagnostic Codes 7520-22 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

With regard to a claim for an increased disability rating for service-connected disability, the law requires VA to notify the claimant that, to substantiate a claim, the claimant was must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of the specific diagnostic codes that are to be considered.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

A December 2008 letter apprised the Veteran of what the evidence must show to establish entitlement to the benefits, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The letter also notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess, supra.  A remand for additional notification about how to substantiate the claim is not necessary.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

VA obtained the Veteran's available service treatment records and all of the identified relevant post-service VA and private treatment records.  The record also includes January 2009 and February 2010 VA urology examination reports.  The Board notes that the January 2009 VA examiner did not review the claims folder.  However, in this case, the primary issue is current clinical findings, rather than the Veteran's medical history.  The pertinent clinical findings from the January 2009 VA examination report are adequate for adjudication purpose.  The Board notes the July 2014 report of prosthetic malfunction, but the Veteran has not identified clinical evidence of a penile deformity that is necessary to substantiate his claim.  There is no other indication that his service-connected erectile dysfunction has materially worsened since February 2010.  VA has fulfilled its duty to assist by obtaining clinical examination reports that are adequate for adjudication purposes.  

Lastly, the Veteran does not assert that VA failed to comply with 38 C.F.R. 
§ 3.103(c)(2), nor has he identified any prejudice in the conduct of the May 2014 Board videoconference hearing.  The Board finds that he is not prejudiced.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA.

II. Increased Rating 

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).  

In cases where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  In such cases, staged ratings are appropriate when the factual findings show distinct time periods where the service- connected disability exhibits symptoms that would warrant different ratings for each such distinct time period.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's erectile dysfunction is currently evaluated as noncompensable under Diagnostic Code 7522, deformity of the penis.  38 C.F.R. § 4.115b.  Under Diagnostic Code 7522, the only schedular evaluation available is a 20 percent rating for a deformity of the penis with loss of erectile power.  Id.  

As "deformity" is not defined in the rating criteria, the term is given its ordinary meaning.  In medical terminology, a "deformity" is a distortion of any part or general disfigurement of the body.  Dorland's Illustrated Medical Dictionary 478 (32nd ed. 2012).  A synonym for "deformity" is "misshapen."  Webster's New College Dictionary 718 (3d ed. 2008).

In this case, a noncompensable rating was assigned even though the schedule did not provide criteria for one because the requirements for the only compensable evaluation were not met.  38 C.F.R. § 4.31.  Diagnostic Code 7522 also instructs the rater to review the claim for entitlement to special monthly compensation under 38 C.F.R. § 3.350.  Here, the Veteran was granted special monthly compensation for loss of use of a creative organ, effective January 24, 2006, which is the same effective date as his noncompensable evaluation for erectile dysfunction.  38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350.  Therefore, he is being compensated for his inability to have an erection.

In support of his claim, the Veteran submitted a January 2008 letter from his private treating urologist (Dr. C).  Dr. C. summarized the Veteran's prostate cancer treatment history and current urological symptoms.  He reported that the Veteran had erectile dysfunction and obtained a prosthetic implant for treatment.  He stated that the prosthetic implant was partially effective.

August 2008 private urology records reflect an assessment of erectile dysfunction status post penile prosthesis.  The Veteran reported shortening of the penis and erectile dysfunction.  Clinical examination was negative for any penile masses.  No other pertinent findings were reported.  The physician diagnosed malignant neoplasm of the prostate.    

The Veteran had a VA urological examination in January 2009.  The examiner did not have the claims folder, but recited the pertinent medical history.  The Veteran reported minimal urinary problems without impairment in any activities of daily living.  Pertinent clinical findings showed that his implanted penile prosthesis was in good position and inflated/ deflated normally.  His testicles were descended bilaterally with normal size and consistency.  Bulbocavernousus reflex was normal.  Prostate was 2+ size without discrete nodules.  Laboratory testing showed low testosterone.  The examiner diagnosed adenocarcinoma status post radiation treatment and impotence secondary to aforementioned treatment.  

In December 2009, the Veteran reported that the prosthesis had been generally unsuccessful at improving his symptoms.  He suggested that the prosthesis may hide a penile deformity.  

VA provided another urological examination in February 2010.  The examiner reviewed the claims folder and noted the pertinent medical history.  The Veteran reported nominal urological symptoms and denied any significant incontinence.  He was fully able to complete activities of daily living.  He stated that he began experiencing erectile dysfunction after radiation therapy.  Medication was not beneficial and his inflatable penile prosthesis was only partially effective.  Clinical examination showed him to have descended testes of normal size and consistency.  Bulbocavernosus reflex was normal.  Prostate was 2+ size without nodules.  Penis was significant for an Osborne inflatable penile prosthesis in position.  The pump mechanism was very anterior in the scrotum.  The examiner noted the short penile length would make intercourse difficult.  Laboratory testing suggested low testosterone and normal renal function.  The examiner diagnosed adenocarcinoma of the prostate treated with radiation and brachytherapy in 2003 without evidence residual disease.  She noted that the inflatable penile prosthesis was functional, but its poor placement would prevent satisfactory intercourse.  

In his October 2010 substantive appeal, the Veteran reported that his symptoms had not improved and warranted a compensable rating.  

The Veteran had a May 2014 Board videoconference hearing.  His representative asserted that the penile implant caused a penis deformity and that treating physicians had informed him about the deformity.  The Veteran also stated that his treating physician agreed the implant was not functioning properly.  He related that a VA physician had agreed that his penis was deformed.  He wanted to get his private physician to provide a statement as such.  He reported some emotional problems from the disorder and affirmed that his prostate cancer residuals were limited to erectile dysfunction.  

In July 2014, the Veteran explained that his penile prosthesis did not work properly and caused his penis to lean to the right. 

Considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that assignment of an initial compensable rating for erectile dysfunction is not warranted.  A review of the medical records in the file simply does not demonstrate that the Veteran has penile deformity.

The Board has carefully considered the Veteran's contention that he has a penile deformity.  He is competent to report observations on simple medical conditions, which are readily capable of lay observation.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  This would include observations on penis length and bending during erections.  However, in this case, the Board finds the issue of whether the above lay reports approximate a penile deformity as contemplated by the rating criteria to be a complex medical question.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007); 38 C.F.R. § 4.115b, Diagnostic Code 7522.  The Veteran is not shown to be a medical professional and is not competent to provide a probative opinion on such a matter.  Consequently, his assertions that penis shortening, implant masking an underlying disorder, or abnormal penis bending are tantamount to a clinical deformity have no probative value.  Id.  

Competent medical evidence is required to establish a penis deformity.  By "competent evidence" is meant in part that which is provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).  Here, only reports from individuals with medical education or training will be consider competent evidence to report a clinically observed penile deformity.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

Clinical genital examinations from August 2008, January 2009, and February 2010 do not include any findings meeting the above "deformity" definition.  Notably, the diagnosis section of each report references prior treatment for prostate cancer and current erectile dysfunction without mentioning any additional disorder indicative of a penis deformity.  

The Board has also considered the Veteran's report at the hearing that his treating physician informed him that he had a clinical penis deformity.  He is competent to relate information given to him by medical providers and such reports are considered competent due to their origination.  However, in the absence of medical records supporting his report, the Board does not consider it probative due to his pecuniary interest in the claim and inconsistency with the above clinical findings.  Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

In conclusion, the weight of the evidence is against the claim.  The benefit of the doubt rule is not for application and a compensable rating for erectile dysfunction must be denied.  38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

III.  Additional rating considerations

The Board has also considered the potential application of 38 C.F.R. § 3.321(b)(1) , for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The severity of the Veteran's service-connected erectile dysfunction is fully contemplated by the rating criteria.  The Veteran is in receipt of special monthly compensation for loss of use of a creative organ and the rating schedule provides for additional or more severe symptoms than currently shown by the evidence.  The Board notes that the Veteran has referred to some emotional problems associated with erectile dysfunction.  He is not under psychiatric treatment.  He recently had a psychiatric evaluation in April 2014 and the examiner determined that a clinical diagnosis was not warranted.  Hence, the evidence weighs against finding additionally disabling symptomatology beyond the contemplated symptoms.  The degree of disability experienced by the Veteran is fully contemplated by the rating schedule.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration.  38 C.F.R. 
§ 4.16(b); Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular  rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

The Court has held that a Total Rating for Compensation Based on Individual Unemployability (TDIU) is an element of all claims for an initial increased rating. Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran is currently retired and does not assert that he is incapable gainful employment due to his service-connected erectile dysfunction.  See January 2009 and February 2010 VA examination reports.  TDIU is not for further consideration at this time.


ORDER

A compensable initial rating for erectile dysfunction is denied.  



____________________________________________
REBECCA N. POULSON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


